Citation Nr: 0817882	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  03-23 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for squamous cell 
carcinoma, left tonsil and tongue base, to include as 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in North Little Rock, Arkansas, that denied the 
benefit sought on appeal.  

The Board notes that the veteran's has perfected an appeal 
for entitlement to service connection for bronchiectasis.  
Testimony was taken in this regard via videoconference 
hearing by another veterans law judge in January 2008.  
Accordingly, this claim will be addressed in a separate 
decision.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a March 2006 decision, the Board denied service connection 
for the veteran's squamous cell carcinoma of the left tonsil 
and tongue base.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(CAVC).  In October 2007, the CAVC vacated the Board's March 
2006 decision pursuant to a Joint Motion for Remand.  

The CAVC, through the Joint Motion for Remand, vacated the 
Board's March 2006 decision on the basis that the Board 
failed to sufficiently address the favorable medical opinions 
of record, and/or ensure that VA fully complied with its duty 
to assist the veteran in developing his claim.  The Board 
finds that in order to comply with the directives of the 
Joint Motion, a VA examination must be afforded to the 
veteran, and private medical records should be sought.  

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005). Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim. Id.  

Here, there is no dispute as to a current diagnosis.  
Additionally, the veteran's service medical records are 
devoid of evidence of any treatment of the veteran's tonsils 
or tongue, and the medical evidence of record indicates that 
the onset of the veteran's cancer was in late 2001, thirty 
years post-service.  However, a VA examiner's opinion is 
needed to reconcile the nexus evidence of record.  While it 
is clear that the veteran's type of cancer is not one 
entitled to presumptive service connection under 38 C.F.R. 
§3.309(e), at issue is whether the veteran is entitled to 
direct service connection due to a link between his cancer 
and his Agent Orange exposure.  Of record is a September 2002 
VA examination report that essentially finds no certain 
etiology for the veteran's cancer, but states that cancers of 
the veteran's type are typically due to smoking and alcohol 
related.  The evidence shows that the veteran smoked two 
packs of cigarettes a day for nearly 40 years.  However, as 
noted in the Joint Motion, the September 2002 examiner's 
report was not informed by a review of the veteran's claims 
file.  Also of record are private medical reports supporting 
that the veteran's tonsil cancer may be causally related to 
herbicide exposure.  In a July 2005 report, Morris Cranmer, 
Ph.D., CIH, ATS, that states there could be a "cause and 
effect possibility," and in an August 2005 report James Y. 
Suen, M.D., stated "[t]here is a possibility that Agent 
Orange could have caused his cancer."  A VA examination, 
based upon a thorough review of the veteran's entire claims 
file, is needed to reconcile the medical evidence of record.  

Additionally, the full medical records of Dr. Cranmer and Dr. 
Suen have never been requested or obtained.  As suggested in 
the Joint Motion for remand, these records may provide 
further elaboration or evidence to support the opinions 
presented.  38 C.F.R. § 3.159(c)(1) defines reasonable 
efforts in obtaining records outside the custody of the 
federal government as "an initial request for the records, 
and, if the records are not received, at least one follow-up 
request."  VA must attempt to obtain these records.
	
Moreover, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which requires 
that notice be provided concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted. 
	
Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.	Contact the veteran and request that 
he provide 
any updated authorization forms necessary 
to allow the RO to obtain the full 
private treatment records of the 
following physicians:

a.	James Y. Suen, M.D.
b.	Morris Cranmer, Ph.D., CIH, ATS

Thereafter, the RO should attempt to 
obtain those records.  Do not associate 
duplicate records with the file.  If no 
records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record.

3.  Afford the veteran a VA examination 
to ascertain the nature and etiology of 
his squamous cell carcinoma of the left 
tonsil and tongue base.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's squamous cell 
carcinoma of the left tonsil and tongue 
base had its onset during service or is 
in any other way causally related to his 
active service, including to the 
veteran's Agent Orange exposure.  In this 
regard, the examiner should reconcile the 
July and August 2005 opinions of Dr. 
Cranmer and Dr. Suen, respectively, and 
the September 2002 VA examination report.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



